Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00351-CV

               IN THE INTEREST OF T.E.C., I.A.C., and M.R.C., Children

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-PA-01552
                      Honorable Angelica Jimenez, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED January 6, 2021.


                                             ________________________
                                             Liza A. Rodriguez, Justice